Citation Nr: 0000107	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  98-10 398A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a compensable evaluation for residuals of 
tuberculosis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis



INTRODUCTION

The veteran served on active duty from August 1953 to 
September 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied a compensable evaluation for 
tuberculosis of the lumbar spine.  

It appears by the evidence of record (see report of R. 
Alvarez, M.D. and February 1998 statement from the veteran's 
representative) that the veteran may wish to pursue a claim 
of entitlement to service connection for lumbosacral 
discogenic disc disease, L4-L5 with radiculopathy.  The RO 
has not adjudicated such a claim, and it should take 
appropriate steps to clarify with the veteran whether he 
wishes to make a claim for that condition, and, if so, 
undertake appropriate adjudicative actions.


FINDINGS OF FACT

1.  The veteran's tuberculosis of the lumbar spine remains 
inactive.  

2.  There are no physical manifestations of residuals of 
tuberculosis of the lumbar spine, with the only current 
evidence of the disorder being x-ray evidence of a narrowing 
of the L1-L2 intervertebral disc space and subchondral 
sclerosis.  

3.  The veteran's current degenerative disc disease of L4-L5 
has not been shown to be related to residuals of tuberculosis 
of the lumbar spine or to the L1-L2 disc narrowing due to 
tuberculosis of the lumbar spine.  



CONCLUSION OF LAW

The schedular criteria for a compensable disability rating 
for residuals of tuberculosis of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.71a, Diagnostic Codes 5001-5289, 
4.88b,c, 4.89 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The first evidence in the service medical records of a 
disorder involving the veteran's lumbar spine was noted in 
March 1955, when the veteran apparently had a spontaneous 
onset of pain in the right buttock.  Examination revealed a 
marked list to the right with marked spasm bilaterally, but 
mostly on the right.  Later that month, a record from the 
U.S. Naval Hospital in Portsmouth, Virginia, noted the onset 
of back pain for the past month, with no history of trauma.  
The pain had apparently had an insidious onset and was 
aggravated by lifting and sudden movement.  Physical 
examination was normal, except for spasm in the right lower 
back and in the right buttock and a slight scoliosis.  
Neurological examination was normal, range of motion was 
full, except for diminution of flexion in the lower back, and 
x-rays of the back and spine were normal. 

A consultant's report in May 1955 had disclosed a history of 
back strain five months before when the veteran had felt pain 
in right hip while lifting a tire.  Since then he had 
gradually had an increasing contracture of the right lower 
extremity, causing him to walk with his knee bent and back 
tilted to the right.  The physician opined that, despite the 
fact that the disorder had started with exertion, a psoas 
abscess should be considered a possibility, although a 
herniated lumbar disc should first be ruled out.  Following a 
review of x-rays, which showed a torsion and mild scoliosis 
of the lumbar spine but no spinal disease, the physician 
concluded that a tuberculous abscess in the psoas was more 
likely.  

In May 1955, the veteran was hospitalized at Rodriguez Army 
Hospital in Puerto Rico, where x-rays in June 1955 revealed a 
congenitally hypoplastic process, but no evidence of a 
fracture or definite bone destruction.  The first lumbar 
interspace was considered narrow and consistent with an acid-
fast psoas abscess.  Subsequent x-rays revealed erosion of 
the bodies of the first and second vertebrae, although the 
scoliosis had largely been corrected.  In August 1955, a 
large abscess was evacuated in the right side of the psoas 
muscle.  The diagnosis was tuberculosis of bone, first and 
second lumbar vertebrae, active, affecting major joints.  

Following treatment at Rodriguez Army Hospital, the veteran 
was transferred to a VA hospital, where he was treated with 
antibiotics and his back put in a brace.  He was discharged 
in October 1955 as improved.

His first VA disability evaluation examination was in 
November 1956, at which time the veteran had no symptoms and 
appeared to be doing well.  Reports of x-rays the previous 
January had revealed narrowing of the intervertebral space at 
L1 and L2 with slight sclerosis of the adjacent margins, as 
well as some deformity of the adjacent vertebral plates.  The 
findings as described were compatible with the diagnosis of 
tuberculous spondylitis, which had healed.  The examiner 
stated that the disease was apparently inactive, although he 
commented that no definite statement could be made concerning 
activity of the tuberculous lesion, since his personal 
opinion was that the only safeguard against reactivation was 
spinal arthrodesis.  

The veteran was examined again by VA in July 1957.  At this 
time, tuberculous spondylitis, L1-L2, was considered to be 
old and clinically and radiologically inactive.  Examination 
by Army physicians in September 1957 confirmed VA findings 
that the infection was inactive.  The Army examiner stated 
that there had been no evidence of fusion of the involved 
vertebrae at the time of his examination and that it was 
doubtful that bony fusion would occur.  He recommended that 
the veteran be presented before a Physical Evaluation Board 
for return to duty.  In November 1957, the Army determined 
that the veteran was physically fit and removed him from the 
Temporary Disability Retired List.  

A VA examination in December 1997 for pulmonary tuberculosis 
and mycobacterial diseases noted that the veteran had never 
had any more back problems and concluded that there was no 
evidence of active pulmonary tuberculosis at present or in 
the past.  

VA outpatient treatment records, dating from July to 
September 1997 noted complaints of back pain when standing.  
Reports of x-rays were stated to have revealed degenerative 
disc disease.  

A VA examination of the spine in November 1997 reported that 
x-rays taken the prior July had noted narrowing of the L1-L2 
intervertebral disc space and subchondral sclerosis.  The 
veteran complained of mild low back pain with radiation to 
his whole body, including the posterior aspect of his legs, 
for which he saw doctors about once a month.  He stated that 
the pain became worse with prolonged walking, standing, 
sitting or driving, but that he was able to perform his daily 
activities, although with discomfort.  Physical examination 
revealed a range of motion of the lumbar spine of forward 
flexion to 40 degrees, backward extension to 15 degrees, and 
right and left lateral flexion and rotation to 35 degrees.  
The examiner commented that there was mild painful motion on 
the last degree of range of motion on all movements and that 
he believed the veteran was not exerting his full effort in 
performing these tests, partially due to pain.  He wrote that 
he had found no additional limitation of motion due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
use or during flare-ups.  There was also no objective 
evidence of spasm, of weakness of the legs, or of tenderness 
to palpation on the lumbar paravertebral muscles.  
Additionally, he found no postural abnormalities or fixed 
deformity and no neurological abnormalities.  The diagnosis 
was inactive tuberculosis of the lumbar spine.  

In December 1997, the veteran was seen by a private 
physician, Robert Alvarez Swihart, M.D.  A reported medical 
history noted a back injury while in the Army at Fort Bragg.  
He had been discharged from hospitals with a diagnosis of 
tuberculosis of the vertebral bodies at L1 and L2.  He 
presently complained of persistent pain that interfered with 
his daily activities and had caused an early retirement from 
his job as a salesman.  Musculoskeletal examination revealed 
lumbosacral paravertebral myositis, with multiple trigger 
points.  Back flexion was 60 degrees, extension 10 degrees, 
and lateral bending 10 degrees.  Straight leg raise was 
positive at 45 degrees on the right and 35 degrees on the 
left.  A CT scan had revealed diffuse intervertebral disc 
bulging at the level of L4 and L5.  The diagnosis was 
discogenic disease at the L4-L-5 level with radiculopathy; 
vertebral body tuberculosis; arterial hypertension; and 
chronic back pain.  

Dr. Alvarez limited his comments to the etiology of the 
veteran's current discogenic disease at L4-L5, and the 
difficulties resulting therefrom.  He made no mention of the 
vertebral body tuberculosis, other than to report that the 
veteran could have suffered both an injury to his spine and 
vertebral body tuberculosis.

In March 1998, a VA physician reviewed the veteran's medical 
records at the request of the RO.  He noted hospitalization 
in March 1955 for pain in the right lumbar region, which was 
later found to be due to active tuberculosis of the bone, 
first and second lumbar vertebrae.  Following an operation 
for a psoas abscess, the veteran had been granted service 
connection at 100 percent for active tuberculosis of the 
lumbar spine.  In June 1955, x-rays had revealed a narrowed 
first lumbar interspace, consistent with acid-fast psoas 
abscess.  In August 1955, x-rays showed erosion of the first 
and second lumbar vertebrae consistent with tuberculosis.  
This physician also referred to a November 1957 rating 
decision which had found the tuberculous spondylitis, L1-L-2, 
clinically and radiographically inactive.  The veteran, who 
had had a history of arthritis, had recently been seen in 
July 1997 for complaints of low back pain, following a period 
of 40 years in which he apparently had not received any 
treatment.  The VA physician stated that he had reviewed and 
evaluated the opinion of Dr. Alvarez.  It was his conclusion 
that Dr. Alvarez's findings of diffuse intervertebral disc 
bulging at the level of L4-L5 with radiculopathy were not 
related to the service-connected inactive lumbar tuberculous 
disease, because, anatomically, the vertebral levels noted by 
Dr. Alvarez were not the same vertebral levels as those 
involved by tuberculosis during service.  


II.  Legal Analysis

The veteran has presented a well-grounded claim for an higher 
disability evaluation for his service-connected tuberculosis 
of the lumbar spine within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  A claim that a condition has become 
more severe is well grounded where the condition was 
previously service connected and rated and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the prior rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Since the Board is 
satisfied that all relevant and available facts have been 
properly developed, no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.  

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1999), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The medical records reveal an RO determination that the 
veteran's tuberculous spondylitis had become clinically and 
radiologically inactive as of July 2, 1957.  Regulations at 
the time, as indicated in 38 C.F.R. § 4.89 (1999), provided a 
100 percent rating for two years after the date of 
inactivity, following active tuberculosis, which was 
clinically identified during service or subsequently.  A 50 
percent rating was granted thereafter for 4 years, or in any 
event, to 6 years after the date of inactivity.  A 30 percent 
evaluation was granted thereafter for 5 years, or to 11 years 
after the date of inactivity.  Thereafter, in the absence of 
a schedular compensable permanent residual, the rating was 
noncompensable.  In accordance with the above prior VA 
regulations, the RO granted a 100 percent evaluation from 
October 1955 to July 1959; a 50 percent evaluation from July 
1959 to July 1963; a 30 percent from July 1963 to July 1968; 
and a 0 percent evaluation from July 1968.

Current regulations are found in 38 C.F.R. § 4.71a, 
Diagnostic Code 5001 for tuberculosis of the bones and 
joints.  If the disease is active, compensation is at a 100 
percent rating.  An inactive disease process is rated under 
38 C.F.R. § 4.88b and 4.89.  The latter regulation notes that 
Public Law 90-493 had repealed the section of the United 
States Code which had provided graduated ratings for inactive 
tuberculosis.  The repealed section, however, still applies 
in the case of any veteran who, on August 19, 1968, was 
receiving or entitled to receive compensation for 
tuberculosis.  Since the veteran was validly not receiving 
compensation on that date, 38 C.F.R. § 4.89 does not apply to 
him.  

Accordingly, pursuant to 38 C.F.R. § 4.88b, he must be 
evaluated by analogy under Diagnostic Code 6311 for miliary 
tuberculosis, which in the inactive state, is referable to 
38 C.F.R. § 4.88c, for initial entitlement after August 19, 
1968.  This code provides that, for one year after date of 
inactivity, following active tuberculosis a 100 percent 
evaluation is warranted.  Thereafter, residuals are to be 
rated under the specific body system or systems affected.  
Residuals will be assigned under the appropriate diagnostic 
code for the residual preceded by the diagnostic code for 
tuberculosis of the body part affected.  

In applying the above regulation, the veteran may be rated 
under Diagnostic Codes 5001-5289.  Diagnostic Code 5289 
provides that ankylosis of the lumbar spine if unfavorable 
warrants a 50 percent evaluation and if favorable a 40 
percent evaluation.  

A most careful review of the veteran's medical records 
throughout the years indicates that he has never developed 
any ankylosis or fusion whatever of his lumbar spine.  
Reports of x-rays in 1956 had revealed narrowing of the 
intervertebral space at L1 and L2 with slight sclerosis of 
the adjacent margins, as well as some deformity of the 
adjacent vertebral plates.  Recent VA examination has also 
shown no postural abnormalities, no fixed deformity, and no 
evidence of bony fusion.  Reports of x-rays taken in 1997 had 
noted narrowing of the L1, L2 intervertebral disc space and 
subchondral sclerosis, similar to the x-rays in 1956.  The 
Board can thus find no evidence of the typical residuals of 
tuberculous spondylitis and no worsening of the condition.  

In considering the December 1997 examination and opinion of 
Dr. Alvarez, it is clear that this physician's opinions 
relate to a different issue than that before the Board.  The 
opinion is not relevant to the issue before the Board, as it 
opines a relationship between a reported injury in service 
and the development of lumbosacral discogenic disease at L4-
5.  The RO has not adjudicated the issue of entitlement to 
service connection for lumbar disc disease at L4-5.  Dr. 
Alvarez's opinion does not support a higher evaluation for 
tuberculosis residuals, as it applies to a separate segment 
of the lumbar spine, and it does not relate the L4-5 lumbar 
disc disease in any way to the tuberculosis. 

That Dr. Alvarez's report does not support a higher 
evaluation for tuberculosis of the lumbar spine is bolstered 
by the VA examiner's opinion in March 1998.  The VA physician 
pointed out that the veteran's discogenic disease did not 
involve the same vertebrae as those that had been affected by 
the tuberculosis.  There has, moreover, been no evidence that 
tuberculosis of the bone has recurred or that the current 
diagnosis of degenerative disc disease bears any relationship 
to the tuberculous disease in service. 

The Board has also considered an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1), but finds that recent evidence 
does not show an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards for evaluation of inactive tuberculosis.  
Therefore, there is no reason to refer the issue to the RO 
for submission to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for 
consideration.  Neither is there an approximate balance of 
positive and negative evidence on the merits which would 
permit an increased evaluation based on the benefit of the 
doubt pursuant to 38 U.S.C.A. § 5107.  

Accordingly, the preponderance of the evidence is against the 
claim for a compensable rating for tuberculosis of the lumbar 
spine.  


ORDER

A compensable rating for tuberculosis of the lumbar spine is 
denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals


 

